Mr. Justice Figueras
delivered the opinion of the court.
Even in the supposition that sections 54 and 322 of the Code of Criminal Procedure could be construed as has been done by the petitioner — -that is to say, as meaning that upon his paying at the rate of 50 cents for each day he has yet to serve, the prisoner should be released — the result would always be that at the present moment his imprisonment is legal, because it does not appear that the portion of the fine to which he refers has been paid, nor that said fine has been satisfied in the proper legal manner. A release cannot be decreed in a conditional or alternative form. The release of the petitioner, Luis Mila, cannot be granted, and he is ordered to remain under the custody of the warden of the municipal jail of San Juan, Pedro Pares, who conducted him here, with costs against the petitioner.